Title: From Benjamin Franklin to William Franklin, 19 December 1767
From: Franklin, Benjamin
To: Franklin, William


The paragraphs printed here form one of two documents William Temple Franklin printed at widely separated points in his edition of his grandfather’s writings, both of which he said were letters to William Franklin and both of which he dated Dec. 19, 1767. In neither case does a contemporary manuscript survive. The two pieces relate to distinctly different subjects: the first is entirely concerned with the Royal Society; the second deals with public business, particularly with the colonial discontent that followed the imposition of the Townshend duties. All of the second document except the short final paragraph appeared in print for the first time in Pennsylvania Chronicle, March 7–14, 1768, with the heading: “Extract of a Letter from London, dated December 29, 1767.” Thus Goddard, printing in 1768, gave it a date ten days later than Temple Franklin did when he printed it after the passage of fifty years. The two most recent general editors of Franklin’s writings, John Bigelow and Albert H. Smyth, silently combined the two documents into a single letter with the December 19th date. Some internal evidence in the second document, to be pointed out later, persuades the present editors, however, that Franklin wrote those paragraphs very close to the end of the month. Following the Chronicle dating, therefore, we have placed it as of December 29, leaving only the paragraphs relating to the Royal Society to be placed here as the surviving portion of the letter of December 19.
 
London, December 19, 1767.
We have had an ugly affair at the Royal Society lately. One Dacosta, a Jew, who, as our clerk, was entrusted with collecting our monies, has been so unfaithful as to embezzle near £1300 in four years. Being one of the council this year as well as the last, I have been employed all the last week in attending the enquiry into and unravelling his accounts, in order to come at a full knowledge of his frauds. His securities are bound in £1000 to the Society, which they will pay, but we are like to lose the rest. He had this year received 26 admission payments of 25 Guineas each, which he did not bring to account.
While attending this affair, I had an opportunity of looking over the old council books and journals of the Society, and having a curiosity to see how I came in, (of which I had never been informed,) I looked back for the minutes relating to it. You must know it is not usual to admit persons that have not requested to be admitted; and a recommendatory certificate in favor of the candidate, signed by at least three of the members, is by our rule to be presented to the Society, expressing that he is desirous of that honour and is so and so qualified. As I never had asked or expected the honour, I was, as I said before, curious to see how the business was managed. I found that the certificate, worded very advantageously for me, was signed by Lord Macclesfield then President, Lord Parker, and Lord Willoughby, that the election was by an unanimous vote; and the honour being voluntarily conferred by the Society unsolicited by me, it was thought wrong to demand or receive the usual fees or composition; so that my name was entered the list with a vote of council, that I was not to pay any thing. And accordingly nothing has ever been demanded of me. Those who are admitted in the common way, pay five Guineas admission fees, and two Guineas and a half yearly contribution, or twenty-five Guineas down, in lieu of it. In my case a substantial favour accompanied the honour.
